Citation Nr: 1605737	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-08 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for throat cancer.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by bilateral foot numbness (other than pes planus), to include as secondary to a back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus.

4.  Whether new and material evidence has been received to reopen a claim of service connection for vertigo.

5.  Entitlement to a rating in excess of 10 percent for bilateral plantar warts.

6.  Entitlement to a rating in excess of 20 percent for hemorrhoids with anemia.

7.  Entitlement to a compensable rating for bilateral hearing loss.
8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.



REPRESENTATION

Appellant represented by:	 Disabled AmericanVeterans 


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to August 1966.  The matter of the rating for hemorrhoids is on appeal from a determination on a claim filed in August 2007.  The Veteran had sought a higher rating for hemorrhoids, but the Agency of Original Jurisdiction (AOJ) instead proposed to reduce the rating to 0 percent, implementing the reduction by May 2008 rating decision.  A January 2009 rating decision restored a 20 percent rating for hemorrhoids.  The Veteran continues to seek a rating in excess of 20 percent.  Therefore, the claim involving hemorrhoids is before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision that has denied the Veteran's August 2007 claim for increase.  

The appeals seeking an increased rating for bilateral plantar warts and a TDIU rating are on appeal from a December 2009 rating decision that continued a 10 percent rating for bilateral plantar warts and denied a TDIU rating.  The matters of whether new and material evidence has been received to reopen claims of service connection for throat cancer, bilateral foot numbness, pes planus, and vertigo and seeking a compensable rating for bilateral hearing loss are on appeal from a June 2013 rating decision.  

Although the AOJ reopened the claim seeking service connection for vertigo, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for vertigo (on de novo review), and seeking an increased rating for bilateral plantar warts and a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2012 rating decision denied the Veteran service connection for throat cancer based essentially on a finding that such disability was not shown to be related to the Veteran's service/injuries therein.

2.  Evidence received since the February 2012 decision does not show or suggest that the Veteran's throat cancer is related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for throat cancer; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed December 2006 rating decision denied the Veteran service connection for bilateral foot numbness (to include as secondary to a back disability) based essentially on findings that such disability was not shown; a back disability was not service connected; a related injury or event in service was not shown; and such disability was not shown to otherwise be related to the Veteran's service.

4.  Evidence received since the December 2006 decision shows a diagnosis of peripheral neuropathy, but not that complaints, treatment, or diagnoses related to foot numbness were noted during service, or that a disability manifested by bilateral foot numbness is otherwise related to service, and a back disability remains not service connected; the evidence does not raise a reasonable possibility of substantiating the claim of service connection for a disability manifested by foot numbness.

5.  An unappealed February 2012 rating decision continued to deny service connection for pes planus, which had been denied based essentially on a finding that such disability pre-existed the Veteran's service and was not shown to have been aggravated therein.

6.  Evidence received since the February 2012 decision does not tend to show that the Veteran's pes planus did not pre-exist service, or that it was aggravated therein; does not relate to an unestablished fact necessary to substantiate the claim of service connection for pes planus; and does not raise a reasonable possibility of substantiating such claim.

7.  An unappealed March 2003 rating decision denied the Veteran service connection for vertigo based essentially on finding that such disability was not shown.

8.  Evidence received since the March 2003 decision tends to show that the Veteran has vertigo that is alleged to be secondary to his service-connected bilateral hearing loss; relates to unestablished facts necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

9.  The 20 percent rating assigned for the Veteran's hemorrhoids is the maximum rating available for such disability under schedular criteria; at no time under consideration is such disability shown to have been manifested by symptoms or impairment not contemplated by the schedular criteria.

10.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in the right ear or Level II in the left.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the claim of service connection for throat cancer may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  While some evidence received since the December 2006 rating decision is both new and material, the evidence does not raise a reasonable possibility of substantiating the claim of service connection for a disability manifested by foot numbness, and the claim of service connection for such disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has not been received; the claim of service connection for pes planus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received; the claim of service connection for vertigo may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  A rating in excess of 20 percent for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code (Code) 7336 (2015).

6.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Board is reopening the claim of service connection for vertigo and remanding that claim for development and de novo review, and also remanding the claims seeking an increased rating for bilateral plantar warts and a TDIU rating, a discussion of the impact of VCAA on those matters is not necessary, as any notice or duty to assist omission is harmless.

Regarding the claims to reopen claims of service connection for throat cancer, a disability manifested by bilateral foot numbness, and pes planus, and seeking higher ratings for hemorrhoids and bilateral hearing loss, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2007, January 2009, March 2009, April 2009, July 2009, March 2011, May 2011, and May 2013, VA notified the Veteran of the information needed to substantiate and complete the claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The notice also informed the Veteran of the meaning of "new and material" evidence, and of the specific types of evidence needed to substantiate claims to reopen.  While it does not appear the Veteran was explicitly provided notice in conjunction with his claims to reopen the matters of service connection for a disability manifested by bilateral foot numbness and pes planus prior to the June 2013 rating decision on appeal, the record shows he has had a long history of experience with claims to reopen, and such notice was later provided in the August 2015 statement of the case (SOC) readjudicating those matters.  Consequently, the Board finds that the initial timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006).  Notably, the Veteran has had ample opportunity to respond/supplement the record, and has not alleged that any notice was less than adequate.

Additional evidence was received for the record since the most recent readjudication of the matters on appeal in an August 2015 SOC and supplemental SOC (SSOC), and the Veteran has not waived his right to have such evidence considered in the first instance by the AOJ.  However, the evidence consists of updated VA treatment records which have no bearing on the matters being decided.  Therefore, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance, and a remand for such AOJ consideration is not necessary, but would only cause undue delay.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Although he has alleged that records of treatment from the Tuskegee VA Medical Center (VAMC), dated in 1971, remain outstanding, requests for such records produced negative responses.  VA examinations were conducted in conjunction with this appeal in December 2007, June 2011, June 2015, and July 2015.  Together, the reports of those examinations reflect consideration of the record and describe the features of and impairment due to the hemorrhoids and hearing loss disabilities in sufficient detail to allow for application of the relevant rating criteria.  Therefore, they are adequate for rating purposes.  The Veteran has not identified any additional pertinent evidence that remains outstanding, and has indicated he has no further evidence to submit.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Throat Cancer

A February 2012 rating decision denied the Veteran service connection for throat cancer, based essentially on a finding that, such disability was not shown to be related to the Veteran's service.  He was informed of that decision and his appellate rights, and did not initiate a timely appeal.  Therefore, that decision became final based on the evidence then of record.

Evidence in the record at the time of the February 2012 denial included STRs noting complaints and treatment related to throat problems (but silent regarding throat cancer), postservice treatment records confirming a diagnosis of squamous cell carcinoma of the larynx, statements from the Veteran alleging a relationship to his duties in service, and a September 2011 VA examination report finding his throat cancer was not related to service or throat complaints therein.  The examiner specifically explained that the Veteran's throat cancer is not the same as, or the result of, strep throat or any other respiratory conditions, there was no objective evidence of laryngeal carcinoma during service, with documentation of onset roughly 44 years postservice, and that the most likely etiology and most common risk factors for throat cancer being tobacco and alcohol use.  

Evidence received since the February 2012 rating decision includes additional lay statements (alleging a relationship between throat cancer and exposure to cigarette smoke in service and other environmental factors related to manning a howitzer), updated VA treatment records (which continue to note a history of squamous cell carcinoma of the larynx), and a July 2013 correspondence from a VA nurse practitioner echoing the September 2011 VA opinion (i.e., that the most common risk factors and most likely etiology for his cancer are a long history of alcohol and tobacco use).  While such evidence is new in the sense that it was not previously in the record, to warrant reopening the previously denied claim, it must also be material.  It must relate positively to the previously unestablished fact (i.e., that there is a nexus between the throat cancer and the Veteran's service).  The only new evidence that bears on that question is cumulative and does not support the Veteran's claim.  Consequently, the additional evidence is not new evidence that relates positively to a previously unestablished element needed to substantiate the underlying claim of service connection, and does not raise a reasonable possibility of substantiating such claim.  Accordingly, it is not new and material, and the claim of service connection for throat cancer may not be reopened.

	 Bilateral Foot Numbness

A December 2006 rating decision denied the Veteran service connection for foot numbness, to include as secondary to a back disability, based essentially on findings that the Veteran's STRs are silent regarding foot numbness, and a back disability was not service connected.  The Veteran was informed of that decision and his appellate rights, and did not initiate a timely appeal.  Therefore, that decision became final based on the evidence then of record, and new and material evidence is needed to reopen the claim before it may be considered de novo.

Evidence in the record at the time of the December 2006 denial included STRs (which are silent regarding foot numbness), statements from the Veteran alleging foot numbness related to his service, and postservice treatment records (which were also silent for any foot numbness).  The record then also did not show a diagnosis of a disability manifested by foot numbness.

Evidence received since the December 2006 decision includes additional statements from the Veteran alleging that his foot numbness complaints are related to his military service, postservice treatment records noting swelling and numbness in his feet, and VA podiatry records that show diagnoses of atrophied fat pads and nonspecific peripheral nerve disease.  Although such evidence was not previously in the record and thus is new, to warrant reopening the claim it must also be material.  As the December 2006 denial was based on a failure to establish any threshold elements of direct and secondary service connection (i.e., diagnosis of a disability, an injury in-service, or a primary service-connected disability), for new evidence to be considered material, it must first relate positively to those elements.  The diagnosis of peripheral neuropathy since is material evidence, as it addresses one of the previously unestablished elements necessary to substantiate the claim.  However, by itself, it does not raise a reasonable possibility of substantiating the claim, as that also requires evidence of a related disease, injury, or event in service (or a primary service-connected disability) to which the peripheral neuropathy could be related.  As a disease or injury in service is not shown and the Veteran has not established service connection for a primary disability (to which the foot numbness could be related), even the low threshold standard for reopening endorsed in Shade is not met.  Therefore, the claim may not be reopened.

	Pes Planus

A February 2012 rating decision reopened but continued to deny the Veteran service connection for pes planus, based essentially on a finding that it pre-existed service and was not aggravated therein.  The Veteran was notified of that decision and his appellate rights, and did not timely appeal it.  Therefore, that decision became final based on the evidence then of record, and new and material evidence is needed to reopen that claim.  

Evidence in the record at the time of the February 2012 decision included STRs (noting third degree pes planus at induction, but silent as to complaints, treatment, or diagnosis of pes planus at separation), postservice treatment records confirming the Veteran has pes planus, and the report of an October 2010 VA examination showing a diagnosis of pes planus, and indicating such disability was not aggravated during service because it was not noted at separation.  

Evidence received since the February 2012 decision includes lay statements and updated VA treatment records that are cumulative and redundant of those previously in the record.  To be considered material, any new evidence must include competent evidence showing or suggesting either that the pes planus did not pre-exist the Veteran's service, or that it was aggravated [increased in severity] therein.  No such evidence has been received.  The Veteran's statements alleging pes planus was aggravated in service are redundant, and VA treatment records merely continue to confirm a diagnosis of pes planus and are cumulative; thus, that evidence is not new.  Accordingly, the evidence received since the February 2012 rating decision is not new and material, and the claim of service connection for pes planus may not be reopened.

	Vertigo

A March 2003 rating decision denied the Veteran service connection for vertigo based essentially on a finding that such disability was not shown.  He was notified of that decision and his appellate rights, and did not timely appeal it.  Therefore, that decision became final based on the evidence then of record, and new and material evidence is needed to reopen that claim (before it may be considered on the merits).

Evidence in the record at the time of the March 2003 denial included STRs (which are silent regarding vertigo); lay statements; and postservice treatment records (which then were silent for a diagnosis of a disability manifested by vertigo).  

Evidence received since the March 2003 decision includes VA treatment records noting a diagnosis of benign paroxysmal positional vertigo (BPPV) and lay statements by the Veteran alleging that such disability is secondary to his service-connected bilateral hearing loss.  As such evidence was not previously in the record, it is new.  Moreover, it directly relates to the previously unestablished fact necessary to substantiate the claim (a diagnosis of a disability manifested by vertigo).  Furthermore, the Veteran now presents a secondary service connection theory of entitlement that was not previously alleged or considered.  As the record now shows a diagnosis of positional vertigo and bilateral hearing loss is service-connected, two of the three elements needed to substantiate the claim are met.  In light of the above and the low threshold for reopening endorsed in Shade, the Board finds that the evidence also raises a reasonable possibility of substantiating the underlying claim.  Consequently, the evidence received is both new and material, and the claim of service connection for a disability manifested by vertigo may be reopened.

Increased Rating Claims 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings under a particular diagnostic code shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  

	Hemorrhoids

The Veteran's claim seeking a higher rating which culminated in this appeal was filed on August 15, 2007.  Therefore, the period for consideration begins on August 15, 2006, one year prior to the date of receipt of claim.

The Veteran's hemorrhoids are currently assigned the maximum (20 percent) rating available for that disability under the schedular criteria (assigned for external or internal hemorrhoids with persistent bleeding and secondary anemia, or fissures), and indeed the record shows persistent bleeding and anemia, but not fissures (see, e.g., April 2008 and January 2015 VA treatment records and July 2015 VA examination report).  See 38 C.F.R. § 4.114, Code 7336.  

Accordingly, the analysis proceeds to whether referral for consideration of an extraschedular rating is necessary.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Code 7336 contemplates internal and external hemorrhoids that are mild or moderate, large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, and those with persistent bleeding and with secondary anemia (as in the Veteran's case).  38 C.F.R. § 4.114, Code 7336.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence shows the Veteran's hemorrhoids have been manifested by itching, pain, discomfort, bleeding, and anemia.  These symptoms are all encompassed by the schedular criteria, outlined above.  Therefore, those criteria are not inadequate.  Furthermore, the hemorrhoids do not present an exceptional disability picture.  While the Veteran was hospitalized for rectal bleeding in January 2015, frequent or prolonged hospitalizations for the hemorrhoids are not shown.  A June 2011 VA examiner has opined that the hemorrhoids have no significant effect on the Veteran's usual occupation, and marked interference with employment due to hemorrhoids simply is not shown.  Therefore, referral for extraschedular consideration is not warranted.




	Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).  Table VII identifies the ratings to be assigned for the various combinations of left and right ear hearing acuity.

Exceptional patterns of hearing impairment occur when (a) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; and (b) the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  [Here, audiometry has not shown an exceptional pattern of hearing impairment.]

As the Veteran filed his claim for increase on May 1, 2013, the period on appeal extends back to May 1, 2012.  However, while VA records during that time include notations of audiological evaluations, the only audiometry reported during the period was that on May 2013 and June 2015 VA audiological evaluations.  

On May 2013 VA audiological examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
35
LEFT
15
10
20
20
20

The average puretone thresholds were 22 decibels for the right ear, and 18 for the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left.  Under Table VI, such findings reflect Level I hearing in each ear, and (under Table VII) warrant a 0 percent rating.  

On June 2015 VA audiological examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
30
35
LEFT
15
15
20
50
45

The average puretone thresholds were 28 decibels for the right ear, and 33 for the left.  Speech audiometry revealed recognition ability of 96 percent in the right ear and of 88 percent in the left.  Under Table VI, such findings reflect Level I hearing in the right ear and Level II hearing in the left, and under Table VII warrant a 0 percent rating.  The examiner commented that the disability impacted on daily activities insofar as the Veteran reported difficulty hearing in background noise.

Accordingly, no audiometry during the period under consideration shows hearing warranting a compensable rating under the schedular criteria for rating hearing loss disability.  The Board has considered whether referral of this claim for extraschedular consideration is indicated, and found that the evidentiary record does not show any manifestations of, or functional impairment due to, the bilateral hearing loss not encompassed by the schedular criteria.  The schedular criteria clearly encompass the symptoms and impairment shown and described by the Veteran (as reported on VA examination), i.e., difficulty hearing in background noise.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for vertigo is granted.

The appeals to reopen claims of service connection for throat cancer, a disability manifested by bilateral foot numbness, and pes planus are denied.

A rating in excess of 20 percent for hemorrhoids is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the reopened claim of service connection for vertigo, the Board notes that where, as here, it reopens a claim that the AOJ did not, the matter must be remanded for initial de novo consideration by the AOJ unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo review in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

Regarding the claim seeking a higher rating for bilateral plantar warts, the Board notes that such disability has only been evaluated as a skin disability, based on the fact that the AOJ has rated it by analogy to dermatitis or eczema.  However, critically, the Board notes that Code 5284, which broadly applies to "other" foot injuries, also warrants consideration in rating plantar warts.  A new examination to secure findings adequate for rating under that Code is needed.

The matter of entitlement to a TDIU rating is inextricably intertwined with the matters being remanded.  Consequently, consideration of that matter must be deferred at this time, pending resolution of the other matters being remanded.

Finally, the Veteran receives ongoing VA treatment for his various disabilities, and the most recent records of such treatment in the record are dated in October 2015.  Updated records of VA treatment for the Veteran's service connected disabilities (and those for which service connection is sought) may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record all updated records of VA treatment (i.e., those not already in the record) that the Veteran has received for bilateral plantar warts and vertigo (and for his other service connected disabilities, hemorrhoids, hearing loss, tinnitus, and a left shoulder disability) specifically including all such records dated since October 2015.

2. The AOJ should thereafter arrange for a podiatry examination of the Veteran to ascertain the current severity of his bilateral plantar warts.  The record must be reviewed by the examiner, and any tests or studies deemed necessary should be completed.  The examiner should describe all pertinent findings (in sufficient detail to allow for rating the disability both under the criteria in Code 7820 (for a skin disability) and those in Code 5284 (for other foot injury)).  The examiner should opine whether the plantar wart presents a disability consistent with a moderate, moderately severe, or severe foot injury.  

All opinions provided must include complete rationale.

3. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his vertigo.  The examiner must review the entire record in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Please confirm the diagnosis of BPPV (citing to the findings that support it). 

b. What is the likely etiology for the BPPV (or any other disability manifested by vertigo diagnosed)?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's service/injuries sustained therein?

c. If a disability manifested by vertigo is determined to not be related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by the Veteran's service-connected bilateral hearing loss and tinnitus.


All opinions must include a complete rationale.

4. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received, to include obtaining addendum medical opinions if needed) and readjudicate the claims remaining on appeal (the claim for a TDIU rating after all further development indicated is completed).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


